COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-08-352-CV
 
 
STEVE PAULSEN D/B/A                                                      APPELLANTS
STEVE PAULSEN PROPERTIES; 
STEVE PAULSEN PROPERTIES, LTD.; 
AND STEVE PAULSEN PROPERTY 
MANAGEMENT, L.L.C. AND NATIONAL 
CITY MORTGAGE COMPANY
 
                                                   V.
 
CAROLYN A. ADAMS                                                             APPELLEE
 
                                               ----------
           FROM THE 141ST DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------




We have
considered AAppellants Steve Paulsen d/b/a
Steve Paulsen Properties; Steve Paulsen Properties, Ltd.; and Steve Paulsen
Property Management, L.L.C.=s Motion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal of appellants Steve Paulsen d/b/a
Steve Paulsen Properties, Steve Paulsen Properties, Ltd., and Steve Paulsen
Property Management, L.L.C.  See
Tex. R. App. P. 42.1(a)(1), 43.2(f). 
This case shall hereafter be styled ANational
City Mortgage Company v. Carolyn Adams.@
Costs of
this appeal incurred by appellants Steve Paulsen d/b/a Steve Paulsen
Properties, Steve Paulsen Properties, Ltd., and Steve Paulsen Property
Management, L.L.C. shall be taxed against Steve Paulsen d/b/a Steve Paulsen
Properties, Steve Paulsen Properties, Ltd., and Steve Paulsen Property
Management, L.L.C. , for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
February 5, 2009




[1]See Tex. R. App. P. 47.4.